Exhibit 10.15

 

EXECUTION VERSION

 

ABL JOINDER AGREEMENT

 

ABL JOINDER AGREEMENT, dated as of November 16, 2018 (this “Joinder Agreement”),
among PLY GEM MIDCO, LLC (formerly known as Ply Gem Midco, Inc., and formerly
known as Pisces Midco, Inc.), a Delaware limited liability company (the
“Predecessor Parent Borrower”), NCI BUILDING SYSTEMS, INC., a Delaware
corporation (the “Successor Parent Borrower”), each of the Subsidiary Guarantors
(as defined in the Credit Agreement (as defined below)) party hereto and UBS AG,
STAMFORD BRANCH, as administrative agent for the Lenders (as defined below) (the
“Administrative Agent”) and as collateral agent for the Secured Parties (as
defined in the Credit Agreement) (the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Predecessor Parent Borrower and the Administrative Agent are
parties to (i) that certain ABL Credit Agreement, dated as of April 12, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Predecessor Parent Borrower, the Subsidiary
Borrowers (as defined therein) from time to time party thereto, the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
thereto and (ii) that certain ABL U.S. Guarantee and Collateral Agreement, dated
as of April 12, 2018 (as amended, supplemented, waived or otherwise modified
from time to time, the “U.S. Guarantee and Collateral Agreement”), among the
Predecessor Parent Borrower, the U.S. Subsidiary Borrowers (as defined in the
ABL Credit Agreement) from time to time party thereto, the guarantors from time
to time party thereto, the Collateral Agent and the Administrative Agent;

 

WHEREAS, the Canadian Borrowers (as defined in the ABL Credit Agreement) and the
Administrative Agent are parties to that certain ABL Canadian Guarantee and
Collateral Agreement, dated as of April 12, 2018 (as amended, supplemented,
waived or otherwise modified from time to time, the “Canadian Guarantee and
Collateral Agreement”), among the Canadian Borrowers from time to time party
thereto, the guarantors from time to time party thereto, the Collateral Agent
and the Administrative Agent;

 

WHEREAS, in connection with the transactions contemplated by the Panther Merger
Agreement, the Predecessor Parent Borrower is merging with and into the
Successor Parent Borrower (the “Merger”), with the Successor Parent Borrower
being the survivor of such merger;

 

WHEREAS, Subsection 8.2(a)(x) of the Credit Agreement provides that the
Predecessor Parent Borrower shall be permitted to merge with or into any Person,
provided that upon any such merger the Person formed by or surviving such merger
shall expressly assume all the obligations of the Predecessor Parent Borrower
under the Loan Documents;

 

WHEREAS, clause (ii) of the proviso to Subsection 8.2(a)(x) of the Credit
Agreement provides that each Subsidiary Guarantor shall deliver a joinder or
other document or instrument, pursuant to which such U.S. Subsidiary Guarantor
shall confirm its Subsidiary Guaranty;

 

WHEREAS, clause (iii) of the proviso to Subsection 8.2(a)(x) of the Credit
Agreement provides that each Subsidiary Guarantor shall have by a supplement to
the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, or another document or instrument affirmed
that its obligations thereunder shall apply to its Guarantee as reaffirmed
pursuant to clause (ii) of the proviso to Subsection 8.2(a)(x) of the Credit
Agreement; and

 

  

 

 

WHEREAS, the last paragraph of Subsection 8.2 of the Credit Agreement provides
that the Successor Parent Borrower will succeed to, and be substituted for, and
may exercise every right and power of, the Predecessor Parent Borrower under the
Loan Documents, and that thereupon the Predecessor Parent Borrower shall be
relieved of all obligations and covenants under the Loan Documents.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

2.Assumption and Joinder of Agreements and Obligations. In accordance with
Subsection 8.2(a)(x) of the Credit Agreement, effective as of the Effective Date
(as defined below), the Successor Parent Borrower hereby becomes a party to the
Credit Agreement, the U.S. Guarantee and Collateral Agreement and each other
Loan Document to which the Predecessor Parent Borrower is a party, and shall
thereafter be deemed to be “Parent Borrower” for purposes of the Credit
Agreement, the U.S. Guarantee and Collateral Agreement and the other Loan
Documents to which the Predecessor Parent Borrower is a party as if originally
named therein, and the Successor Parent Borrower expressly assumes, confirms and
agrees to perform and observe all of the indebtedness, obligations (including,
without limitation, all obligations in respect of the Loans), covenants,
agreements, terms, conditions, duties and liabilities of the Predecessor Parent
Borrower as “Parent Borrower” under or with respect to the Credit Agreement, any
Notes and any of the other Loan Documents to which the Predecessor Parent
Borrower is a party in its capacity as “Parent Borrower” as fully as if the
Successor Parent Borrower were originally a signatory in the capacity of the
“Parent Borrower” thereto. At all times from and after the Effective Date, all
references to the “Parent Borrower” in the Credit Agreement or any of the other
Loan Documents and any and all certificates and other documents executed by the
Predecessor Parent Borrower in connection therewith shall be deemed to refer to
the Successor Parent Borrower.

 

3.Effectiveness. This Joinder Agreement shall become effective on the date (such
date, the “Effective Date”) that the following conditions have been satisfied:

 

a)the Administrative Agent shall have received a counterpart of this Joinder
Agreement executed by the Predecessor Parent Borrower, the Successor Parent
Borrower and each Subsidiary Guarantor; and    



b)the Merger shall have occurred.



 

For the avoidance of doubt, the Effective Date is November 16, 2018.

 

 2 

 

 

4.Effect of Amendment; Acknowledgment. This Joinder Agreement shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as modified
by this Joinder Agreement, except for (a) the representations and warranties
made by the Borrowers and the other Loan Parties prior to the Effective Date
(which representations and warranties made prior to the Effective Date shall not
be superseded or rendered ineffective by this Joinder Agreement as they pertain
to the period prior to the Effective Date) and (b) any action or omission
performed or required to be performed pursuant to the Credit Agreement prior to
the Effective Date. For the avoidance of doubt, any certificate or other
document the form of which is set out in any exhibit attached to the Credit
Agreement or any other Loan Document may be revised, as applicable, to refer to
the Credit Agreement as modified by this Joinder Agreement. This Joinder
Agreement shall not constitute a novation of the Credit Agreement or any other
Loan Document. The Successor Parent Borrower reaffirms, as of the effectiveness
of this Joinder Agreement, its obligations under the Loan Documents to which it
is party. Without limiting the foregoing, the Successor Parent Borrower, as of
the effectiveness of this Joinder Agreement, hereby (i) acknowledges and agrees
that all of its obligations under the U.S. Guarantee and Collateral Agreement
and the other Security Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms each Lien
granted by the Successor Parent Borrower to the Collateral Agent for the benefit
of the Secured Parties made pursuant to the U.S. Guarantee and Collateral
Agreement and (iii) agrees that the Borrower Obligations and the Guarantor
Obligations (each as defined in the U.S. Guarantee and Collateral Agreement)
include, among other things and without limitation, the due and punctual payment
by the Borrowers or the Guarantors, as applicable, when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on the Loans made pursuant to the Commitments under the Credit Agreement as
modified by this Joinder Agreement.

 

5.Affirmation of Loan Documents. Each Subsidiary Guarantor acknowledges and
consents to each of the provisions of this Joinder Agreement. Each Subsidiary
Guarantor further acknowledges and agrees that all Obligations with respect to
the Commitments under the Credit Agreement as modified by this Joinder Agreement
shall be fully guaranteed and secured pursuant to the U.S. Guarantee and
Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable, in accordance with the terms and provisions thereof. Each Subsidiary
Guarantor reaffirms its obligations under the Loan Documents to which it is
party, including its Subsidiary Guaranty. Without limiting the foregoing, as of
the effectiveness of this Joinder Agreement, each of the Subsidiary
Guarantors hereby (i) acknowledges and agrees that all of its obligations under
the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, and the other Security Documents to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms each Lien granted by such Subsidiary Guarantor to the
Collateral Agent for the benefit of the Secured Parties made pursuant to the
U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement, as applicable, and (iii) agrees that the Borrower Obligations and the
Guarantor Obligations (each as defined in the U.S. Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement, as applicable)
include, among other things and without limitation, the due and punctual payment
by the Borrowers or the Subsidiary Guarantors, as applicable, when due and
payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on the Loans made pursuant to the Commitments under the
Credit Agreement as modified by this Joinder Agreement.

 

 3 

 

 

6.Intercreditor Agreement. The Successor Parent Borrower hereby acknowledges
that it has received a copy of the Intercreditor Agreement and consents thereto,
agrees to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Cash Flow Agent, the Cash Flow Secured Parties, any Additional
Agent and any Additional Secured Parties (as each such term is defined in the
Intercreditor Agreement) and will not do any act or perform any obligation which
is not in accordance with the agreements set forth in the Intercreditor
Agreement.

 

7.GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

8.Counterparts. This Joinder Agreement may be executed by one or more of the
parties to this Joinder Agreement on any number of separate counterparts
(including by facsimile and other electronic transmission), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Joinder Agreement signed by all the
parties shall be delivered to the Successor Parent Borrower and the
Administrative Agent.

 

9.Headings. The headings of this Joinder Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.Successors and Assigns. The provisions of this Joinder Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed, all as of the date first written above.

 

  PLY GEM MIDCO, LLC         By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer         NCI BUILDING SYSTEMS, INC.         By:
/s/ Todd R. Moore     Name: Todd R. Moore     Title: Executive Vice President,
Chief Legal, Risk & Compliance Officer and Corporate Secretary

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  Acknowledged and Accepted:       UBS AG, STAMFORD BRANCH, as Administrative
Agent and Collateral Agent         By: /s/ Houssem Daly     Name: Houssem Daly  
  Title: Associate Director Banking Products Services, US         By: /s/
Darlene Arias     Name: Darlene Arias     Title: Director

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  Consented and agreed (for purposes of Section 5 only):       PLY GEM HOLDINGS,
INC.           By:  /s/ /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title:
Executive Vice President, Chief       Financial Officer, Secretary and      
Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.           By:  /s/ Shawn K. Poe  
  Name:  Shawn K. Poe     Title: Vice President, Secretary and Treasurer        
  ALENCO EXTRUSION GA, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO
EXTRUSION MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO HOLDING
CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  ALENCO INTERESTS, L.L.C.           By:  /s/ Shawn K. Poe     Name:  Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO TRANS,
INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           ALENCO WINDOW GA, L.L.C.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer           ALUMINUM SCRAP RECYCLE, L.L.C.           By: /s/ Shawn
K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer
          AWC ARIZONA, INC.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  AWC HOLDING COMPANY           By:  /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and  Treasurer           FOUNDATION LABS BY PLY
GEM, LLC           By: /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title: Vice
President, Secretary and  Treasurer           GLAZING INDUSTRIES MANAGEMENT,
L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and  Treasurer           GREAT LAKES WINDOW, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and  Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  KROY BUILDING PRODUCTS, INC.       By:  /s/ Shawn K. Poe     Name:  Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           MASTIC HOME
EXTERIORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           MW MANUFACTURERS INC.      
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer           MWM HOLDING, INC.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
NAPCO, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  NEW ALENCO EXTRUSION, LTD.           By:  Alenco Extrusion Management, L.L.C.,
its general partner           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           NEW ALENCO WINDOW, LTD.
          By: Alenco Building Products Management, L.L.C., its general partner  
        By: /s/ Shawn K. Poe     Name:  Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           NEW GLAZING INDUSTRIES, LTD.           By:
Glazing Industries Management, L.L.C., its general partner           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  PLY GEM PACIFIC WINDOWS CORPORATION         By:  /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           PLY
GEM SPECIALTY PRODUCTS, LLC           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           SIMEX, INC.    
    By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           SIMONTON BUILDING PRODUCTS LLC           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           SIMONTON INDUSTRIES, INC.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  SIMONTON WINDOWS & DOORS, INC.           By:  /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
SIMONTON WINDOWS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title:   Vice President, Secretary and Treasurer           VARIFORM, INC.      
    By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:   Vice President,
Secretary and Treasurer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  ATRIUM CORPORATION           By:  /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title:   Chief Financial Officer           ATRIUM INTERMEDIATE HOLDINGS, INC.  
        By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial
Officer           ATRIUM PARENT, INC.           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title:   Chief Financial Officer           AMERICAN SCREEN
MANUFACTURERS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM EXTRUSION SYSTEMS, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:   Chief Financial
Officer

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 



  CHAMPION WINDOW, INC.           By:  /s/ Shawn K. Poe     Name:  Shawn K. Poe
    Title:   Chief Financial Officer           THERMAL INDUSTRIES, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer



 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

 

  SILVER LINE BUILDING PRODUCTS LLC           By:  /s/ Shawn K. Poe     Name: 
Shawn K. Poe     Title: Vice President and Secretary

 

[Signature Page to Panther ABL Joinder Agreement (Borrower Merger)]

 

  

 

